UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 May 6, 2014 Date of Report (Date of earliest event reported) BIOCORRX INC. (Exact name of registrant as specified in its charter) Nevada 333-153381 26-1972677 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 601 N. Parkcenter Drive Suite 103 Santa Ana, California (Address of principal executive offices) (Zip Code) (714) 462-4880 Registrant’s telephone number, including area code N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) SECTION 1. REGISTRANT’S BUSINESS AND OPERATIONS ITEM 1.01 ENTRY INTO A MATERIAL DEFINITIVE AGREEMENT Binding Letter of Intent The Board of Directors of BioCorRx Inc., a Nevada corporation (the "Company") authorized the execution of a binding letter of intent dated May 6, 2014 (the "Letter of Intent") with DanBar Partners, ("DanBar"). The Company is involved in establishing alcohol rehabilitation and treatment centers and has created certain alcohol and opioid therapeutic and rehabilitation programs consisting of a Naltrexone implant that is placed under the skin in the lower abdomen coupled with life counseling sessions from specialized counselors. The Naltrexone implant formulation is owned by Trinity Rx Solutions LLC ("Trinity Rx"). The Company has an exclusive license with Trinity Rx pursuant to which Trinity Rx provides the Company with the Naltrexone implant. In accordance with the terms and provisions of the Letter of Intent: (i) The Company shall grant to DanBar for the territory of Nevada (the "Territory") the right to use and distribute certain therapeutic programs and products including the Naltrexone implant (the "Products"); (ii) DanBar shall pay to the Company a one time, up-front royalty fee; and (iii) DanBar shall further pay to the Company a flat fee per program relating to the Naltrexone implant in an amount still to be determined. The Company entered into the Letter of Intent for the purpose of securing a binding understanding between the Company and DanBar and to further serve as a basis for negotiating a further written agreement. It is intended to specify some of the proposed terms and conditions of the agreement between the Company and DanBar. SECTION 9. FINANCIAL STATEMENTS AND EXHIBITS Item 9.01 Financial Statements and Exhibits (a) Financial Statements of Business Acquired. Not applicable. (b) Pro forma Financial Information. Not applicable. (c) Shell Company Transaction. Not applicable. (d) Exhibits. Not applicable 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. BioCorRx Inc. Date: May 7, 2014 By: /s/ Kent Emry Name: Kent Emry Title:
